Citation Nr: 1025846	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  05-26 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a skin rash, claimed as 
affecting the hands and neck.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran had active military service from May 1969 to May 
1971. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.   The Board remanded the claim in November 
2007 and September 2008 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the outset the Board recognizes that this case has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the current 
record is inadequate to address the matter at hand.

The Board's November 2007 and September 2008 remands instructed 
the RO to verify the Veteran's duty status at the time of his 
September 20, 1977 examination when tinea versicolor was noted.  
In February 2010, the RO requested from the National Personnel 
Records Center (NPRC) verification or documentation that showed 
all active duty for training and inactive duty training dates.  
NPRC responded that all supporting documentation was mailed.  
Although the RO did receive some documentation, including service 
treatment and personnel records, such records did not address the 
Veteran's duty status.  The claims file contains no indication 
that the RO made any further attempts to verify the Veteran's 
duty status.  The verification and characterization of the 
Veteran's service at the time of the September 20, 1977 
examination is critical to his claim.  The RO should again 
request verification of the Veteran's periods of service.

38 U.S.C.A. § 5103A(b)(3) (West 2002) requires that VA continue 
any attempts to get federal records until the records are 
obtained unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would be 
futile.  If the records are unavailable, VA must notify the 
Veteran of the identity of the records, the efforts VA made to 
obtain the records, a description of any further action VA will 
take on the claim, and notice that the Veteran is ultimately 
responsible for providing the evidence.  38 C.F.R. § 3.159(e) 
(2009).

There is no also no indication in the record that there has been 
a formal finding regarding the Veteran's duty status at the time 
of the September 20, 1977 examination.  The Board finds that a 
remand is necessary to make further requests for the appropriate 
records or verification of service and, if necessary, to notify 
the Veteran and make a formal finding that further efforts to 
attempt to verify service, including obtaining any appropriate 
records would be futile.

The November 2007 and September 2008 remands also ordered a new 
VA examination.  Although an examination was conducted in April 
2008, it is inadequate because the examiner made no reference to 
the September 20, 1977 examination and incorrectly stated that 
the first documentation of tinea versicolor was in 1991.  The RO 
scheduled the Veteran for another VA examination in February 
2010, in which the Veteran failed to report.  As the claim is 
being remanded anyway, the RO should reschedule the Veteran for 
the appropriate examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the 
Veteran provide any dates that he remembers 
serving on active duty for training or 
inactive duty training.  

2.  The RO/AMC should ensure that VA has 
complied with its duty to assist the veteran 
under 38 C.F.R. § 3.159(c)(2) by attempting 
again to obtain verification of the Veteran's 
periods of inactive duty training, active 
duty for training, and active duty, 
specifically including his duty status at the 
time of the September 20, 1977 examination in 
which tinea versicolor is noted.  Efforts to 
obtain such records/verification must be 
continued until the RO concludes that further 
efforts to obtain such records/verification 
would be futile or that such records do not 
exist, in which event, the Veteran must be so 
notified.  The RO should associate all 
correspondence received with the claims file. 

The RO must then document all efforts made to 
attempt to obtain such records/verification, 
with a formal finding made as to service 
dates.  The Veteran must be notified of this 
finding.

3.  After available records and/or responses 
have been associated with the claims file, 
the RO/AMC should schedule the Veteran for an 
examination.  The entire claims file must be 
made available to the examiner.  All 
appropriate tests and studies should be 
accomplished.

For each diagnosis of a current skin 
disability, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent 
probability or more) that the diagnosed 
disability had its initial onset in service 
or is otherwise the result of a disease or 
injury in service.  

The examiner should offer a complete 
rationale for all opinions given.

4.  After completion of the above, the RO/AMC 
should readjudicate the claim for service 
connection for skin rash, claimed as 
affecting the hands and neck.  If the benefit 
sought on appeal remains denied, the RO/AMC 
must furnish the Veteran and his 
representative a supplemental statement of 
the case and afford them the appropriate time 
period to respond before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran  has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


